In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from (1) an order of the Family Court, Queens County (De Phillips, J.), dated February 1, 1996, which denied her motion to vacate her default in appearing at the fact-finding and dispositional hearings, and (2) an order of the same court, dated February 5, 1996, entered upon her default in appearing at the fact-finding and dispositional hearings, which, inter alia, terminated her parental rights.
*566Ordered that the appeal from the order dated February 5, 1996, entered upon the appellant’s default in appearing at the fact-finding and dispositional hearings, is dismissed, without costs or disbursements (see, Matter of Geraldine Rose W., 196 AD2d 313); and it is further,
Ordered that the order dated February 1, 1996, is affirmed, without costs or disbursements.
We agree with the Family Court that the mother did not make the requisite showing in order to vacate her default (see, Matter of Latisha I., 238 AD2d 340; Matter of Naajila J., 235 AD2d 540; Matter of Little Flower Children’s Servs. v Vernon J., 213 AD2d 548). Miller, J. P., O’Brien, Santucci and Altman, JJ., concur.